Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 1 of 36 Page ID
                                 #:33462
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 2 of 36 Page ID
                                 #:33463
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 3 of 36 Page ID
                                 #:33464
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 4 of 36 Page ID
                                 #:33465
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 5 of 36 Page ID
                                 #:33466
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 6 of 36 Page ID
                                 #:33467
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 7 of 36 Page ID
                                 #:33468
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 8 of 36 Page ID
                                 #:33469
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 9 of 36 Page ID
                                 #:33470
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 10 of 36 Page ID
                                 #:33471
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 11 of 36 Page ID
                                 #:33472
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 12 of 36 Page ID
                                 #:33473
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 13 of 36 Page ID
                                 #:33474
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 14 of 36 Page ID
                                 #:33475
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 15 of 36 Page ID
                                 #:33476
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 16 of 36 Page ID
                                 #:33477
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 17 of 36 Page ID
                                 #:33478
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 18 of 36 Page ID
                                 #:33479
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 19 of 36 Page ID
                                 #:33480
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 20 of 36 Page ID
                                 #:33481
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 21 of 36 Page ID
                                 #:33482
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 22 of 36 Page ID
                                 #:33483
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 23 of 36 Page ID
                                 #:33484
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 24 of 36 Page ID
                                 #:33485
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 25 of 36 Page ID
                                 #:33486
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 26 of 36 Page ID
                                 #:33487
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 27 of 36 Page ID
                                 #:33488
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 28 of 36 Page ID
                                 #:33489
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 29 of 36 Page ID
                                 #:33490
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 30 of 36 Page ID
                                 #:33491
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 31 of 36 Page ID
                                 #:33492
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 32 of 36 Page ID
                                 #:33493
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 33 of 36 Page ID
                                 #:33494
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 34 of 36 Page ID
                                 #:33495
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 35 of 36 Page ID
                                 #:33496
Case 2:85-cv-04544-DMG-AGR Document 668-1 Filed 09/13/19 Page 36 of 36 Page ID
                                 #:33497
